Citation Nr: 1119847	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-49 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that further development is required prior to adjudicating the Veteran's claim on the merits.

The September 2009 rating decision reflects that service connection was established for bilateral hearing loss based on a private medical report and audiogram the Veteran submitted from Dr. C.F.  In Dr. C.F.'s July 2009 report, he indicated that the Veteran complained of "difficulty understanding conversation in many listening situations."  Thereafter, in an August 2009 statement from the Veteran's employer, the general manager reported that the Veteran's hearing problem had created some difficult situations for the Veteran and his customers.  It was becoming more and more difficult for the Veteran to communicate with his customers and his fellow employees, which the general manager felt put the Veteran's job performance at a disadvantage.  In an August 2009 statement, the Veteran echoed the same comments made by his employer.  Also, in an attachment to the December 2009 Substantive Appeal, the Veteran maintained that Dr. C.F.'s letter contained an error.  The Veteran did in fact have sensitivity to loud sounds contrary to Dr. C.F.'s initial report.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that in light of the employer's statement and the error identified by the Veteran, he should be afforded a VA audiological examination in order to procure an opinion that fully describes the functional effects caused by his hearing disability.  This information is necessary to allow the Board to make a determination as to whether the Veteran's hearing loss presents an exceptional or unusual disability picture so as to warrant a referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current manifestations and severity of service-connected bilateral hearing loss.  The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner should elicit information from the Veteran concerning the functional effects of his hearing disability, including his prior report of sensitivity to loud sounds, and should consider information (see August 2009 statement) provided by the Veteran's employer.  Based on the objective test results and the lay statements, the examiner should provide an opinion, with supporting rationale, on whether any functional effects caused by the hearing disability are exceptional or unusual (i.e., take the Veteran's case outside the norm).  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


